             Case 1:20-cv-03381-CRC Document 7 Filed 11/25/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 CLEAN LABEL PROJECT FOUNDATION,

                        Plaintiff,

         v.
                                                         Case No. 1:20-cv-03381
 NEW CHAPTER, INC.,

                        Defendant.



               CONSENT MOTION FOR PROPOSED BRIEFING SCHEDULE

        Defendant New Chapter, Inc. (“New Chapter”) respectfully moves this Court for entry of

a proposed briefing schedule regarding Plaintiff Clean Label Project Foundation’s anticipated

motion to remand and extending New Chapter’s deadline to respond to Plaintiff’s Complaint until

30 days after the Court’s disposition of Plaintiff’s motion to remand. In support of this motion,

New Chapter states as follows:

        1.      New Chapter timely removed this action to the U.S. District Court for the District

of Columbia on November 20, 2020. Under Federal Rule of Civil Procedure 81(c), New Chapter’s

deadline to respond to Plaintiff’s Complaint is currently November 27, 2020.

        2.      The parties have conferred, see Local Civil Rule 7(m), and Plaintiff has indicated

that it intends to file a motion to remand this case to the Superior Court of the District of Columbia.

Under 28 U.S.C. § 1447(c), Plaintiff’s deadline to file any motion to remand is December 21,

2020.

        3.      The parties propose the following deadlines for briefing Plaintiff’s forthcoming

motion to remand:



                                                  1
             Case 1:20-cv-03381-CRC Document 7 Filed 11/25/20 Page 2 of 2




                a)        December 21, 2020 – Plaintiff’s motion to remand shall be due;

                b)        January 15, 2021 – Defendant’s opposition to Plaintiff’s motion to remand

                shall be due; and

                c)        February 5, 2021 – Plaintiff’s reply in support of its motion to remand shall

                be due.

        4.      The parties further propose that, if the Court denies Plaintiff’s motion to remand,

the deadline for New Chapter’s responsive pleading to Plaintiff’s Complaint shall be due 30 days

following any order denying Plaintiff’s motion to remand.

        5.      The parties further propose that, if Plaintiff chooses not to file a motion to remand,

the deadline for New Chapter’s responsive pleading to Plaintiff’s Complaint shall be January 11,

2021.



                                                        Respectfully submitted,


DATED: November 25, 2020                                 /s/ Andrew Soukup
                                                        Andrew Soukup (D.C. Bar No. 995101)
                                                        Henry B. Liu (D.C. Bar No. 986296)
                                                        Virginia A. Williamson (D.C. Bar No.
                                                         187220)
                                                        Covington & Burling LLP
                                                        850 Tenth Street, NW
                                                        Washington, DC 20001
                                                        202-662-6000
                                                        asoukup@cov.com
                                                        hliu@cov.com
                                                        vwilliamson@cov.com

                                                        Attorneys for Defendant New Chapter, Inc.




                                                    2
